                Case 20-10343-LSS           Doc 5314       Filed 06/14/21       Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                                    Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                             Case No. 20-10343 (LSS)

                                                                    (Jointly Administered)
                         Debtors.

                                  OMNIBUS HEARING ORDER

                 IT IS HEREBY ORDERED that the following omnibus hearings have been

scheduled in the above-captioned cases:

                               DATE                                   TIME
                            July 21, 2021                         10:00 a.m. (ET)
                          August 25, 2021                         10:00 a.m. (ET)
                         September 23, 2021                       10:00 a.m. (ET)




             Dated: June 14th, 2021                           LAURIE SELBER SILVERSTEIN
             Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
         Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
